Name: Commission Implementing Decision (EU) 2018/618 of 19 April 2018 amending Implementing Decision 2012/535/EU as regards measures to prevent the spread within the Union of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode) (notified under document C(2018) 2227)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  wood industry;  forestry;  environmental policy;  agricultural activity;  European Union law;  management;  Europe;  natural and applied sciences
 Date Published: 2018-04-23

 23.4.2018 EN Official Journal of the European Union L 102/17 COMMISSION IMPLEMENTING DECISION (EU) 2018/618 of 19 April 2018 amending Implementing Decision 2012/535/EU as regards measures to prevent the spread within the Union of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode) (notified under document C(2018) 2227) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) The number of susceptible plants affected by extensive fires in the buffer zone of continental Portugal in 2017 reached exceptional proportions. As a result, the number of declining trees that need to be felled, removed and disposed has abruptly increased in a sudden and unexpected manner to approximately 1,5 million trees. Despite the fact that Portuguese authorities have gradually increased their capacity to deal with up to 300 000 trees per year and are expected to continue to increase their capacities in accordance with the growing needs, it would be impossible for them to proceed with the felling, removal and disposal of all those newly declined trees within the legal deadlines, as required by Commission Implementing Decision 2012/535/EU (2). (2) Therefore and on request of Portugal, a temporary derogation from the legal provisions laid down under point 3(b) of Annex II to that Decision should be introduced, to provide Portugal with the possibility to complete those felling activities in the buffer zone concerned within a longer period, but no later than 31 March 2020. This would provide the appropriate additional time to the Portuguese authorities to proceed with the necessary felling activities, the volume of which significantly increased due to the scale of those fires. (3) That derogation should be subject to the submission of an annual action plan by Portugal, to ensure a well prepared and co-ordinated action. The action plan should detail the susceptible plants at higher risk of infection by pine wood nematode (PWN) which require quicker actions, the necessary resources to be allocated and other relevant details, such as the measures to be implemented to mitigate the risk of PWN infestation while waiting for the felling, removal and disposal of those plants, including intensified survey activities of susceptible plants and the vectors for the early detection of the presence of PWN and the deadlines for their implementation. The level of risk posed by those plants should be assessed on an annual basis and the action plan should be updated accordingly, in order to treat with priority the plants presenting the highest risk of causing spread of PWN. (4) Implementing Decision 2012/535/EU should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex II to Implementing Decision 2012/535/EU is amended as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 April 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision 2012/535/EU of 26 September 2012 on emergency measures to prevent the spread within the Union of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode) (OJ L 266, 2.10.2012, p. 42). ANNEX Point 3(b) of Annex II to Implementing Decision 2012/535/EU is replaced by the following: (b) Member States shall, throughout the buffer zones concerned, identify and fell all susceptible plants which are dead, in poor health or affected by fire or storm. They shall remove and dispose of plants felled and logging remains, taking all necessary precautions to avoid spreading of PWN and its vector before, during felling and until disposal of plants felled and logging remains, under the following conditions. (i) Susceptible plants identified outside the flight season of the vector shall, before the next flight season, be felled and destroyed on site, moved under official control into the infested zone or removed. In the last case the wood and bark of those plants shall either be treated, as set out in point 2(a) of Section 1 of Annex III, or processed, as set out in point 2(b) of Section 2 of Annex III. (ii) Susceptible plants identified during the flight season of the vector shall, immediately, be felled and destroyed on site, moved under official control into the infested zone or removed. In the last case the wood and bark of those plants shall either be treated, as set out in point 2(a) of Section 1 of Annex III, or processed, as set out in point 2(b) of Section 2 of Annex III. Where a Member State concludes that the felling, removal and disposal of susceptible plants identified during the flight season and affected by fire or storm is inappropriate, the Member State concerned may decide to proceed with the felling, removal and disposal of those plants before the start of the next flight season. During such felling and removal, the susceptible plants concerned shall be either destroyed on site or removed and their wood and bark treated, in accordance with point 2(a) of Section 1 of Annex III, or processed, in accordance with point 2(b) of Section 2 of Annex III. Where this derogation applies, and without prejudice to point (a), the Member State concerned shall, within the flight season, perform intensive surveys in the area affected by fire or storm by sampling and testing those vectors for the presence of PWN and, if confirmed, perform intensified surveys of the susceptible plants located in the surrounding area, by inspecting, sampling and testing those plants which show signs or symptoms of the presence of PWN. By way of derogation from points (i) and (ii), Portugal may decide to proceed with the felling, removal and disposal of the susceptible plants, which are officially designated by the responsible official body as being affected by fire in 2017, within a longer period, and at the latest by 31 March 2020. For the purpose of that felling, removal and disposal within that period, priority shall be given to the susceptible plants located in the following areas:  areas adjacent to the infested zone;  areas where there are signs of activity of insect vectors;  areas with an increased rate of declining trees indicating possible presence of PWN;  any other areas presenting the highest risk of PWN infestation. Those susceptible plants shall be felled and destroyed on site, moved under official control into the infested zone or removed. In that case, the wood and bark of those plants shall be either treated as set out in point 2(a) of Section 1 of Annex III, or processed as set out in point 2(b) of Section 2 of Annex III. The susceptible plants which cannot be used by the insect vector for the completion of its life cycle may be retained on the site without being destroyed. Portugal shall submit, by 31 May 2018, an annual action plan to the Commission and the Member States containing the maps indicating the location of the fire affected plants in the buffer zone, the location of the areas referred to in the second subparagraph and the justification for that selection, the measures to be implemented to mitigate the risk of PWN infestation while waiting for the felling, removal and disposal of those plants, including intensified survey activities of susceptible plants and the vectors for the early detection of the presence of PWN, the resources needed and the relevant deadlines to complete those measures. Portugal shall submit, by 31 May 2019, one more annual action plan with the same content. The level of risk posed by those plants shall be assessed on an annual basis and the action plan shall be updated as appropriate. The activities foreseen within that action plan shall be taken into account when preparing the general action plan referred to in Article 9. Portugal shall submit to the Commission and the Member States a report on the annual results, including the outcome of the intensified surveys on vectors, and any update of that action plan by 30 April of the year following the year concerned. Felled susceptible plants, other than plants completely destroyed by forest fires, shall be sampled and tested for the presence of PWN, according to a sampling scheme able to confirm with 99 % reliability that the level of presence of PWN in those susceptible plants is below 0,02 %.